DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument
Applicant’s arguments, see pages 5-7, filled on 4/05/2021, with respect to 35 U.S.C. §103 rejection of claims 1-6 have been fully considered but are not persuasive.

Regarding the interview on March 16, 2021, Applicant state that “The Examiner agreed during the interview the cited references do not disclose, teach or suggest the features of claim 1, as shown below. 
Claim 1 recites: "the processor is configured to determine the service is unavailable when the operator code acquired from the base station and the operator code stored in the information card are matched and the country code acquired from the base station and the country code stored in the information card are not matched"” on page 5.
In response to applicant’s statement, the examiner respectfully disagrees. According to Examiner interview summary record dated on 3/23/2021, Examiner was just confirmed that the proposed amendment to the claim to include new limitation “…when determining that the service is unavailable, notify the user of information indicating that the service is unavailable” (Please refer to email marked March 12, 2021 of proposed amendment) overcome the cited reference CHAU et al. (US 2018/0014239). 
MCC (country code) matches MCC (country code) of most available networks, and then determines whether MNC (operator code) of the MCC matched allowed MCC-MNC matches MNC (operator) of most available networks. Thus, Chau does not disclose, teach or suggest when the MNCs are matched and the MCCs are not matched. 
Accordingly, Chau does not disclose, teach or suggest the processor is configured to determine the service is unavailable when the operator code acquired from the base station and the operator code stored in the information card are matched and the country code acquired from the base station and the country code stored in the information card are not matched, as is recited in claim 1.
Therefore, as the Examiner agreed during the March 16 interview and in view of the above, the cited references do not disclose, teach or suggest the features of claim 1. Accordingly, Applicant respectfully submits claim 1, and all claims depending therefrom, are patentable over the cited references.” on page 6.
	In response to applicant’s statement, the examiner respectfully disagrees with the argument above. According to Chau, Fig. 6B and paragraph 116 below:

    PNG
    media_image1.png
    440
    347
    media_image1.png
    Greyscale

[0115] According to one of the embodiments, wireless communication device 100 uses SIM cards based, at least in part, on both MCC and mobile network code (MNC). For example, the user or administrator uses a user interface for input the list of allowed MCC and a list of allowed MNC for each SIM card. As illustrated in FIG. 6B, the user inputs allowed MCCs and MNCs for SIM cards in table 610. Column 601 is a list of SIM cards that can be used by a wireless modem for connecting to a network with corresponding allowed MCC-MNC, and column 603 is a list of allowed MCC-MNC for the SIM cards in column 601. For illustration purpose, wireless communication device 100 houses four SIM cards 111a, 112a, 113a, and 114a. Allowed MCC-MNC for SIM card 111a is MCC-MNC 208+02; a network Orange of France has MCC 208 and MNC 02. Allowed MCC-MNC for SIM card 112a is MCC-MNC 460-01; a network China Unicom of China has MCC 460 and MNC 01. Allowed MCC-MNC for SIM card 113a is MCC-MNC 208-04 and 234-03; a network Sisteer of France has MCC 208 and MNC 04 and a network Airtel-Vodafone of UK has MCC 234 and MNC 03. Allowed MCC-MNC for SIM card 114a is MCC-MNC 234-02; a network O2 (UK) of UK has MCC 234 and MNC 02.

[0116] For illustration purpose, wireless communication device 100 is in the United Kingdom (UK). MCC of networks in the UK is MCC 234. Viewing FIG. 7 in conjunction with FIG. 6B, when network identities, i.e. MCC-MNC, are monitored in step 701, it is likely that MCC of most available networks are found to be MCC 234. In step 702, wireless communication device 100 determines whether MCC-MNC of any available network matches any allowed MCC-MNC in column 603 of table 610. If there is any available network with MCC-MNC 234-03 or 234-02, it is determined that MCC-MNC of an available network matches one of the allowed MCC-MNC. If a first available network has MCC-MNC 234-03, SIM card 113a is determined to be used for connecting to the first available network in step 703. In step 704, wireless communication device 100 uses a wireless modem that is capable of using SIM card 113a to connect to the first available network. If a second available network has MCC-MNC 234-02, SIM card 114a is determined to be used for connecting to the second available network in step 703. In step 704, wireless communication device 100 uses a wireless modem that is capable of using SIM card 114a to connect to the second available network. Wireless communication device 100 can connect to both the first and second available network using SIM cards 113a and 114a respectively. If there is no available network with MCC-MNC 234-03 or 234-02, it is determined that MCC-MNC of an available network does not match one of the allowed MCC-MNC, and wireless communication device does not connect to any available network in step 705. Therefore, even if there is an available network with MCC 234, but a different MNC, such as MNC 04, step 705 is performed because MCC-MNC 234-04 is not in the list of allowed MCC-MNC.


	Also, such of Table 610 in Fig. 6B is an illustration of network coverage areas of various networks and geographical locations in which wireless communication device 100 may be deployed according to various embodiments, It should be appreciated that the scope of the invention is not limited to wireless communication device 100 housing only four SIM cards, such that one or more SIM cards may be housed at wireless communication device 100 (See ¶ 95). Therefore, the Table 610 could comprised of more SIM cards with different operator code and country code for network available for services.



    PNG
    media_image2.png
    473
    833
    media_image2.png
    Greyscale

Thus, Chau has taught the determination of whether the MNC and MCC are matched to the stored SIM cards that having allowed available different networks. Chau compare both MNC and MCC to determine the both MNC and MCC that acquired from the base station must match to the allowed MCC-MNC (603) provided by the SIM cards (601). That is, Chau determined if the MCC-MNC of an available network does not match one of the allowed MCC-MNC (603) provided by the SIM cards (601), then the service is unavailable/(not available). 

Accordingly, claim 1, and all claims depending therefrom, are not patentable over the cited references. Thus, for the same reason above, independent claims 5 and 6 are also not patentable over the cited references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 unpatentable over Jia (US 2019/0357124) in view of CHAU et al. (US 2018/0014239).

Regarding claim 1, Jia discloses a radio communication equipment [Fig. 1, ¶ 45, Fig. 7, ¶ 141; a terminal device] comprising: 
an information card [Fig. 1, ¶ 46; SIM card] on which a country code representing a region and an operator code of a network operator are stored [Fig. 6, ¶¶ 66, 76; store with a mobile country code MCC and a mobile network code MNC of the SIM card]: and
a processor [Fig. 1, ¶ 45; an Application Processor (AP 100) or Fig. 7, ¶ 141, a Processor 730] and a memory coupled to the processor [Fig. 7, ¶ 144; an Application Processor 730 and a memory 720], the processor configured to:
perform radio communication with a base station;
drive the information card [¶¶ 46-47; reads all the information about the SIM card] configured to store a country code representing a region and an operator code of a network operator [Fig. 6, ¶¶ 66, 76; store with a mobile country code MCC and a mobile network code MNC of the SIM card and can be obtained]; and 
determine whether a service of the network operator is available, based on a country code and an operator code acquired from the base station and the country code and the operator code stored in the information card [Fig. 6, ¶¶ 125-134; steps 601-605, determines to establish a data connection, when the data service is available, the data connection is successfully established, that the data connection created based on the MCC and the MNC of the SIM card (¶ 128, step 602)], and notify a user of information indicating whether the service is available [Fig. 6, ¶ 135; CP returns information indicating that a network data service is available].
the processor is configured to determine the service is unavailable [¶ 136; determine when the data service is unavailable, to be specific, establishment of a data connection fails].
Although, Jia discloses all aspects of claim invention set forth above including the processor is configured to determine the service is unavailable, but does not explicitly disclose a radio communication equipment installed on a vehicle; and the processor is configured to determine the service is unavailable when the operator code acquired from the base station and the operator code stored in the information card are matched and the country code acquired from the base station and the country code stored in the information card are not matched
However, CHAU discloses a radio communication equipment installed on a vehicle [¶¶ 66, 69; a wireless communication device 100 is mounted on a moving vehicle]; and 
the processor is configured [Fig. 1B, ¶ 31; processing unit 130] to determine the service is unavailable [Fig. 6A, 6B, 7, ¶¶ 116; determine that the wireless communication device does not connect to any available network in step 705 (If there is no available network with MCC-MNC in Table 610)] when the operator code acquired from the base station and the operator code stored in the information card are matched and the country code acquired from the base station and the country code stored in the information card are not matched [6B, ¶¶ 116; if there is an available network with MCC 234, but a different MNC, such as MNC 04, step 705 is performed because MCC-MNC 234-04 is not in the list of allowed MCC-MNC; that is if any network to be available, the list of allowed MCC in column 602 and the list of allowed MCC-MNC in column 603) has to match to the scanning available network].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “a radio communication equipment installed on a vehicle; and the processor is configured to determine the service is unavailable when the operator code acquired from the base station and the operator code stored in the information card are matched and the country code acquired from the base station and the country code stored in the information card are not matched” as taught by CHAU in the system of Jia, so that it would to provide automatically selecting SIM cards according to geographical location [see CHAU; ¶ 2].

Regarding claim 2, the combined system of Jia and CHAU discloses the radio communication equipment according to claim 1.
CHAU further discloses wherein the information card is configured to store a list of country codes and operator codes [Fig. 6B, ¶¶ 103; ], and the controller is configured to compare the country codes and the operator codes in the list with the country code and the operator code acquired from the base station and, determine whether the service of the network operator is available [Fig. 6A, 6B, ¶¶ 103, 110-111, 115; uses SIM cards based on both MCC and mobile network code (MNC) to determine connection to the available network using a SIM card whose allowed MCC-MNC of Fig. 6B matches the MCC-MNC of the available network].

Regarding claim 3, the combined system of Jia and CHAU discloses the radio communication equipment according to claim 1.
CHAU further discloses wherein the information card is configured to store a home network ID of a contracting network operator [¶ 103; wherein the SIM cards 111a, 112a, and 113a included with network 511/(contracting network operator)] the home network ID including the country code and the operator code, and the controller is configured to compare the country code and the operator code in the home network ID with the country code and the operator code acquired from the base station [¶ 103; When wireless communication device 100 is in location 502, SIM 111a and SIM 112a are connected to network 511/(contracting network operator) for better performance SIM 113a is connected to network 512/(home network ID), as network performance is determined to be better when SIM card 113a is connected to network 512 compared to when SIM card 113a is connected to network 511].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “a radio communication equipment installed on a vehicle” as taught by CHAU in the combined system of Jia and Seppanen, so that it would to restrict a user's ability to access particular services, or overload lower-performance access networks participating in sessions with higher-performance access networks [see CHAU, ¶ 1].

Regarding claim 5, the combined system of Jia and CHAU discloses a vehicle on which a radio communication equipment is installed [see Jia, Fig. 1, ¶ 45, Fig. 7, ¶ 141; a terminal device and CHAU 1B, ¶¶ 66, 69; a wireless communication device 100 is mounted on the vehicle] is performing the functions of a radio communication equipment in claim 1; therefore, claim 5 is rejected along the same rationale that rejected in claim 1.

Regarding claim 6, the claim recites a method of controlling a radio communication equipment installed on a vehicle to perform the functions of the radio communication equipment .

Claim 4 is rejected under 35 U.S.C. 103 unpatentable over Jia (US 2019/0357124) in view of CHAU et al. (US 2018/0014239), and further in view of Evans et al. (US 2013/0072257).

Regarding claim 4, the combined system of Jia and CHAU discloses the radio communication equipment according to claim 1, but does not explicitly disclose wherein information of the information card is capable of being updated, and the controller is configured to determine whether the service of the network operator is available, based on the country code and the operator code acquired from the base station and the country code and the operator code stored in the information card when the information of the information card is updated.
However, Evans discloses wherein information of the information card is capable of being updated [¶ 60; wherein updates to the SIM card (such as new versions of installed software) and also for verification of settings]; and the controller is configured to determine whether the service of the network operator is available, based on the country code and the operator code acquired from the base station and the country code and the operator code stored in the information card when the information of the information card is updated [¶¶ 85-89, 98-100; determine the network connection status and the MCC and MNC of the current network (if available), in which the currently active network is determined (step 1007) and an attempt is made to match the MCC/MNC combination of the current network to a record stored in the SIM (step 1008)].
wherein information of the information card is capable of being updated, and the controller is configured to determine whether the service of the network operator is available, based on the country code and the operator code acquired from the base station and the country code and the operator code stored in the information card when the information of the information card is updated” as taught by Evans in the combined system of Jia and CHAU, so that it would to changes in network availability over time and require informed decision making from users [see Evans, ¶ 19].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
In additional to references cited that are used for rejection as set forth above, Russell et al. (US 2015/0215766) is also considered as relevant prior arts for rejection of in claims 1, 5, and claim 6 for limitation “determine whether a service of the network operator is available, based on a country code and an operator code acquired from the base station and the country code and the operator code stored in the information card; and to determine the service is unavailable when the operator code acquired from the base station and the operator code stored in the information card are matched and the country code acquired from the base station and the country code stored in the information card are not matched” [see Russell, ¶¶ 36, 63].
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469